Citation Nr: 0820011	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973, including service in the Republic of Vietnam.  
His citations include the Combat Infantryman Badge.  The 
veteran died in August 2003.  The appellant is advancing this 
appeal as the veteran's widow.

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant perfected a timely appeal of 
this decision to the Board.

In December 2006, the appellant, accompanied by her 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of these proceedings 
has been associated with the veteran's claims file. 

In October 2007, the Board denied the appellant's claim.  In 
its decision, the Board also noted that a review of the 
claims file revealed that the appellant has raised a claim of 
entitlement to death pension.  This issue was referred the RO 
for appropriate action.  

The veteran appealed the Board's October 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a March 2008 order, granted the parties' joint 
motion for remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In the joint motion, the parties noted that the veteran was 
service-connected for post-traumatic stress disorder (PTSD) 
and evaluated as 50 percent disabling at the time of his 
death.  The cause of the veteran's death, as noted on the 
veteran's death certificate was cirrhosis of the liver, and 
no other significant conditions contributing to death were 
listed on the death certificate.  The parties also noted 
that the veteran was diagnosed with alcohol dependence in 
December 1988.  An August 2001 VA examination noted delayed 
onset alcohol dependence and PTSD.  A March 2004 medical 
opinion also was noted to report that "previous physicians 
had indicated that the veteran had been drinking alcohol for 
self-medication purposes."  The parties also noted that this 
examiner stated "He had hepatitis C, congestive heart 
failure, hypertension, and ascites.  All of his medical 
problems had been contributing to the cirrhosis of his 
liver.  He was not drinking that heavy.  It was self-
medication, which had no direct connection with the [PTSD] 
for which he had been diagnosed and was service connected."  
The parties noted that this opinion was provided by a 
psychiatrist and did not address whether the veteran's 
diagnosed alcohol dependence caused or contributed to the 
cirrhosis of the liver.  The parties also noted that the 
opinion reported that the veteran self-medicated his PTSD 
with alcohol, but then also stated that it had no direct 
connection with the PTSD.  

Based on the foregoing, and consistent with the Court's March 
2008 order, the Board finds that this matter should be 
remanded in order to obtain a medical opinion addressing 
whether it is as least as likely as not that the veteran's 
service-connected PTSD contributed substantially or 
materially to the cause of the veteran's death from cirrhosis 
of the liver.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Refer the veteran's claims folder to 
a VA physician with appropriate expertise 
to be reviewed for the purpose of 
providing a medical opinion.  It is 
imperative that the reviewing physician 
who is designated to examine the claims 
folder reviews the medical records 
contained in claims folder, and 
acknowledges such review in the medical 
opinion report.  Based on a review of the 
veteran's medical history and with 
consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a)  Is it at least as likely as not (50 
percent probability or more) that 
cirrhosis of the liver had its onset 
during the veteran's active service, or 
was manifested within one year from 
discharge, or was otherwise etiologically 
related to any incident that occurred 
during his period of service?  

(b)  Is it at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin, to 
include the veteran's service-connected 
PTSD, contributed substantially or 
materially to the cause of the veteran's 
death from cirrhosis of the liver?  In 
this regard, the examiner is asked to 
comment on the veteran's medical records 
and the appellant's contentions that the 
veteran was self-medicating his PTSD with 
alcohol and that the veteran's alcohol 
consumption contributed substantially or 
materially to the development of the 
veteran's cirrhosis of the liver.

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death in light of 
all pertinent evidence and legal 
authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


